UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1051


In Re: CHARLES D. COUNTS, SR.,

                                            Plaintiff - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(MC-96-25-A)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER* and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Charles D. Counts, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




    *
      Judge Widener did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his motions for leave to file actions in the district court. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. In re Counts, No. MC-96-25-A (W.D. Va. Dec. 19,
1996). Additionally, we deny Appellant's motion for judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2